Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was charged with possessing contraband and smuggling or attempting to smuggle an item into the correctional facility. We reject petitioner’s contentions that the hearing was conducted in violation of his due process rights and that the Hearing Officer’s determination is not supported by substantial evidence. Petitioner was advised that confidential testimony was being taken and, upon examining that information as relayed by the Correctional Officer, we not only find that the information was reliable, but that there was a need to conceal the source’s identity and the testimony to protect prison security (see, Matter of Gibson v LeFevre, 133 AD2d 978, 979-980; Matter of Harris v Coughlin, 116 AD2d 896, 897, lv denied 67 NY2d 610, 1047). In addition, this testimony, coupled with the misbehavior report and the other testimony taken at the hearing, constituted substantial evidence to support the determination (see, Matter of McClean v LeFevre, 142 AD2d 911, 912; Matter of Harris v Coughlin, supra). We have examined petitioner’s remaining contentions and find them lacking in merit.
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Weiss, Levine, Mercure and Harvey, JJ., concur.